DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on February 1, 2022.
In response to Applicant’s amendment of the claims, none of the elements/limitations of the claims are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
In response to Applicant’s amendments and arguments, all of the 103 rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, please note the new claim objection, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, written description requirement.
Information Disclosure Statement
Examiner notes that Applicant has included USPTO Office action(s) in Applicant’s recent information disclosures statement(s).  Please note that a reference cited in such an information disclosure statement has not necessarily been considered unless separately cited in an information disclosure statement.
Claim Objections
Claim 46 is objected to because of the following informalities:  the following text appears to contain a grammatical error, when read in the context of the rest of its paragraph:  “whether the object appearing in the images is the given package associated with the received package identification information being unconfirmed when the change is detected”.  Examiner suggests replacing that language with the following language, which appears to be in line with what the previous claim language intended:  ---wherein the object appearing in the images is unconfirmed as the given package associated with the received package identification information, when the change is detected--.  Appropriate correction is required.
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the elements/limitations of the claims are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37, 39-41, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 34 has been amended in the second “detecting...” paragraph such that the computer processor is no longer required to be in electronic communication with both the data acquirer and the one or more sensors, but instead is only required to be in electronic communication with at least one of those devices.  Examiner has reviewed Applicant’s application and could not find support for this change, including text-string searches for “compar”, “acqui”, and “sensor”, in Applicant’s specification-as-originally-filed.  The closest portion of Applicant’s specification that Examiner could find regarding support was paragraph [0047] of Applicant’s specification-as-originally-filed, which discusses comparing the visible characteristics of the package to certain barcode information obtained during the scanning operation.  However, this is not stating that only one of the data acquirer, and the one or more sensors, needs to be in electronic communication with the computer processor.  Note that this is not necessarily a minor change, because claim 34’s system uses information from both the data acquirer and the one or more sensors, therefore needing to be able to access both types of devices.  Dependent claims 35-37, 39-41, and 44-45 incorporate this issue via their dependency from claim 34.  Therefore, these claims are rejected under 35 U.S.C. 112, written description requirement.
Allowable Subject Matter
Claims 1-4, 6-8, and 42-43 are allowed.
Claim 47 is objected to as being dependent upon an objected-to base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu, US 20030024987 A1 (method of and apparatus for producing a digital image of an object with reduced speckle-pattern noise, by consecutively capturing, buffering and processing a series of digital images of the object over a series of consecutively different photo-integration time periods).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628